Citation Nr: 1514174	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to January 14, 2014, and in excess of 30 percent disabling thereafter, for bilateral pes planus and plantar fasciitis, with bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1993 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia. 

The Veteran testified at a hearing before the undersigned in April 2014.  The transcript of the hearing is associated with the claims file.

In a December 2014 RO rating decision, the evaluation of the Veteran's bilateral pes planus and plantar fasciitis, with bilateral hallux valgus, was increased to 30 percent disabling, effective January 14, 2014.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, as this increase does not represent the maximum available benefit for the entire period on appeal, the matter continues before the Board.

In a December 2014 rating decision, the RO granted entitlement to service connection for headaches.  As the Veteran has not initiated an appeal regarding the disability rating or effective date assigned regarding headaches, the issue is no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis and whether the Veteran has a permanent and total disability have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2014 the RO granted entitlement to an evaluation of 30 percent disabling for bilateral pes planus and plantar fasciitis, with bilateral hallux valgus, effective January 14, 2014.  This determination was made based upon consideration of a treatment record dated January 14, 2014, that revealed that the Veteran's disability had worsened in severity.  The most recent examination regarding the severity of the Veteran's bilateral foot disabilities was performed in March 2012.  As the treatment records as well as the increase of the Veteran's rating indicates that the Veteran's foot disability has increased in severity since the March 2012 VA medical examination, the Board finds it necessary to afford the Veteran another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran receives consistent treatment from VA.  On remand, records dated since July 2014 should be obtained and associated with the claims file.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since July 2014.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of her bilateral foot disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted.  The examiner is to provide a comprehensive report discussing the severity of the Veteran's bilateral foot disabilities since March 2012.  The examiner should comment upon the effects of the disabilities upon the Veteran's ordinary activity since March 2012.  The examination report must include a complete rationale for all opinions expressed.

3.  Then readjudicate the claim.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send her and her representative a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

